Citation Nr: 0826623	
Decision Date: 08/07/08    Archive Date: 08/18/08

DOCKET NO.  06-34 143A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to additional education assistance benefits under 
Chapter 30, Title 38, United States Code.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from November 1998 to 
November 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Education Center at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

For the reasons stated below, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

Chapter 30 is an educational assistance program designed to 
assist in the readjustment of members of the Armed Forces to 
civilian life after their separation from military service.  
38 U.S.C.A. § 3001 (West 2002).  The program is available to 
individuals who meet certain criteria of basic eligibility, 
including active duty during certain prescribed dates or who 
meet certain other criteria.  38 U.S.C.A. 
§ 3011 (West 2002); 38 C.F.R. §§ 21.7040, 21.7042 (2007).  In 
this case, however, the issue of basic eligibility is not in 
dispute as the veteran has already received such benefits.  

Generally an individual entitled to basic educational 
assistance under Chapter 30 is entitled to 36 months of 
educational assistance benefits.  38 U.S.C.A. § 3013(a)(1) 
(West 2002); 38 C.F.R. § 21.7072 (2007).  The record in this 
case reflects that the veteran has received his full 36 
months of Chapter 30 benefits prior to the end of the 
education program in question, and it does not appear he 
disputes that determination.  Rather, he appears to be 
seeking an extension of these benefits to the end of the 
education program.  As noted in the November 2006 Statement 
of the Case (SOC) he has received benefits until October 6, 
2006, but the program ended in December 2006.

Once in receipt of benefits under Chapter 30, VA regulation 
provides that if an individual who is enrolled in an 
educational institution that is regularly operated on the 
quarter or semester system exhausts his entitlement under 
Chapter 30, the discontinuance date shall be the last day of 
the quarter or semester in which such entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(i).  If an individual 
who is enrolled in an educational institution that is not 
regularly operated on the quarter or semester system exhausts 
his entitlement under Chapter 30 after more than half of the 
course at issue is completed, then the discontinuance date 
shall be the earlier of the following: (i) the last day of 
the course; or (ii) 12 weeks from the day that entitlement is 
exhausted.  38 C.F.R. § 21.7135(s)(2)(ii).  If an individual 
who is enrolled in an educational institution that is not 
regularly operated on the quarter or semester system exhausts 
his entitlement under Chapter 30 before completing the major 
portion of the course, however, the discontinuance date will 
be the date that entitlement is exhausted.  38 U.S.C.A. § 
3031(e); 38 C.F.R. § 21.7135(s)(3).  

From the evidence of record, it does not appear to be clear 
whether the educational institution that is the focus of this 
appeal is regularly operated on the quarter or semester 
system, nor does it appear that any specific determination of 
such was made below to include in the November 2006 SOC.  In 
fact, it does not appear any specific determination was made 
below regarding the applicability of the provisions of 38 
C.F.R. § 21.7135(s) to this case.  Moreover, from his Notice 
of Disagreement the veteran contends he was informed that he 
was informed his benefits would last to the end of the 
program, and referred to the program as the "school term."  

Based on the foregoing, the Board concludes that a remand is 
required in order for the Education Center to make a specific 
determination as to the applicability of the provisions of 38 
C.F.R. § 21.7135(s)(2) to this case.

Accordingly, the case is REMANDED for the following action:

1.  Please address the applicability of 
38 C.F.R. 
§ 21.7135(s) to the facts of this case.  
In particular, please state whether the 
veteran is entitled to extension of the 
Chapter 30 education assistance benefits 
under these regulatory provisions.  
Adjudication of this issue should include 
a specific determination as to whether 
the education institution in question is 
regularly operated on the quarter or 
semester system; and if not, whether 
further extension of benefits is 
otherwise permitted under 38 C.F.R. § 
21.7135(s)(2).  A complete rationale for 
any determination made should be 
provided.

2.  If the benefit requested on appeal is 
not granted to the veteran's 
satisfaction, the veteran should be 
furnished a Supplemental SOC, which 
addresses all of the evidence obtained 
after the issuance of the November 2006 
SOC, and provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

